NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50032

                Plaintiff-Appellee,             D.C. No. 3:16-cr-01988-DMS

 v.
                                                MEMORANDUM*
RAFAEL PONCE-MEDINA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Rafael Ponce-Medina appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ponce-Medina argues that the district court procedurally erred by failing to

consider the Guidelines range and explain the sentence sufficiently. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there is none. The record reflects that the district court

used the correctly calculated 10-16 month range as its starting point and adequately

explained its reasons for the above-Guidelines sentence. See United States v.

Carty, 520 F.3d 984, 991-92 (9th Cir. 2008) (en banc).

      Ponce-Medina also contends that his sentence is substantively unreasonable

in light of the age of his prior convictions and the district court’s alleged

overreliance on the 48-month sentence he received for a 2011 immigration

conviction before the illegal reentry guideline was amended. The district court did

not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The

court acknowledged that some of Ponce-Medina’s prior convictions were stale, but

nevertheless concluded that an upward variance was warranted in light of his

criminal and immigration history as a whole. The court did not place undue weight

on the length of any previous sentence. The above-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality

of the circumstances. See Gall, 552 U.S. at 51.

      To the extent Ponce-Medina challenges the district court’s decision not to

grant a fast-track departure, we conclude that the court did not abuse its discretion.


                                           2                                    17-50032
See United States v. Rosales-Gonzales, 801 F.3d 1177, 1183-84 (9th Cir. 2015)

(district court properly exercised its discretion to deny fast-track departure on the

basis of defendant’s immigration and criminal history).

      AFFIRMED.




                                           3                                    17-50032